Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
 Response to Election/Restrictions
Applicant’s election with traverse of Group I and species in the reply filed on 08/24/2021 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. Applicants’ arguments are not found persuasive as indicated in the previous office action mailed on 07/12/2021, there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; (e) different search queries are required to account for the differing active steps of the method groups, which are 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 8, 11, 13-14, 17-19 and 21 read on the elected Group I and species.
Claims 7, 9-10, 12, 15-16, 20 and 22-23 are withdrawn from consideration as non-elected Group and species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 13-14, 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The word of “matrix” recited in claims 1, 3-5 and 13 are unclear and indefinite and what the metes and bounds of the word is to entail. The word “matrix” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 1 recites the limitation "the fibers" in 4.  There is insufficient antecedent basis for this limitation in the claim.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.

The terms "lower temperature" and “useful monomers” in claims 4 are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the terms are impossible to determine.

The phrase of “glycerol-based fragments” recited in claim 13 is considered indefinite because the addition of the word “based” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Appropriated corrections are required.

The phrase of “recovered organic materials” recited in claim 21 is unclear and confused because claim 1 does not recite a limitation of “organic materials”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 13-14, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2017/0174523 A1).
Regarding claim 1, Goh et al. teach a method for depolymerization of a cured epoxy resin material containing carbon fiber reinforced plastics (applicant’s FRP) ([0075]) comprising providing a cured epoxy resin material containing carbon fiber reinforced plastics, depolymerized FRP with an aqueous solution of H2O2 and metal chloride salt RuCl3, MnSO4 or metal oxide MnO2) (applicant’s a matrix digest solution) at 700C (applicant’s predetermined temperature) [0097], [0120], [0181] and Table 1),  and separated filler ([0120]) (applicants’ the fibers).
Although Goh et al. do not specific disclose oxygen as a terminal oxidant as per applicant claim 1, it is known H2O2 decomposes to generate oxygen in situ.
Regarding claim 2, the filler taught by Goh et al. is carbon fibers ([0111]).
Regarding claim 3, the carbon fiber reinforced plastics taught by Goh et al. is pretreated as the instant claim ([0042]-[0044] and [0105]).
2O2 decomposing an oxygen in situ.
Regarding claim 5, Goh et al. teach a cured epoxy resin material containing carbon fiber reinforced plastics obtained from a curing reaction of an epoxy compound having two or more epoxy groups and a curing agent having an amine group ([0062] and [0127]). As such, the resulting cured epoxy resin material is an amine-epoxy resin as the instant claim.
Regarding claims 6 and 8, as discussed above, the process taught by Goh et al. comprises MnSO4 as the instant claim ([0034]-[0035]).
Regarding claims 13-14 and 19, the process taught by Goh et al. include KOH (FIG. 1).
Regarding claims 17 18, the cured epoxy resin material taught by Goh et al. contains diglycidyl ether  epoxy compound containing an aromatic amine curing agent as the instant claims ([0127]).
Regarding claim 21, as discussed above, the process taught by Goh et al. includes recover depolymerized product (e.g. carbon fibers) as the instant claim ([0093]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. as applied to claim 1 above. 
Regarding claim 11, although Goh et al. do not teach MnCl2 as per applicant elected and claimed catalyst, MnSO4 taught by Goh et al. is considered as a chemical equivalent to the instant claimed MnCl2 used as a catalyst for depolymerization of cured epoxy resin material because both are Mn(II) salt. One of ordinary skill in the art would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732